United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.P., Appellant
and
AMERICORPS, NATIONAL CIVILIAN
COMMUNITY CORPS, Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-788
Issued: August 23, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On February 19, 2013 appellant filed a timely appeal of a November 14, 2012 decision of
the Office of Workers’ Compensation Programs (OWCP) denying her claim. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant was a federal employee within the meaning of FECA for
purposes of receiving compensation for a left knee injury she allegedly sustained on
May 3, 2012.
FACTUAL HISTORY
On May 4, 2012 appellant, then a 21-year-old corps member, filed a traumatic injury
claim alleging that on May 3, 2012 she injured her left knee while playing team flag football at
1

5 U.S.C. § 8101 et seq.

Colorado Heights University. She indicated that she worked for AmeriCorps, National Civilian
Community Corps, Southwest Region.
In an October 10, 2012 letter, OWCP advised appellant that as her claim now exceeded
$1,500.00, her claim was reopened for consideration. Appellant was advised as to requirements
for establishing a claim under FECA. OWCP noted that no evidence had been received and
advised her regarding the medical and factual evidence required to support her claim.
Specifically, it noted that, while at the time of the injury appellant was employed by the Federal
Judiciary in Denver, Colorado as an AmeriCorps Corp Member, the record was insufficient to
establish that she was a federal civil employee and eligible for FECA benefits.
In response to OWCP’s request, appellant submitted a May 17, 2012 magnetic resonance
imaging (MRI) scan which revealed joint effusion and an acute isolated complete anterior
cruciate ligament disruption with uncomplicated osteochondral contusions in the lateral femoral
condyle and posterolateral proximal tibia.
Appellant subsequently submitted a signed questionnaire dated November 4, 2012 from
OWCP. The questionnaire provided a definition of a federal civil employee and explained when
participants in the American Conservation and Youth Corps are within the scope as federal
employees and eligible for FECA benefits. It also contained three questions to which appellant
did not respond.
By decision dated November 14, 2012, OWCP denied appellant’s claim, finding that she
was not eligible for compensation under FECA as she had not submitted any evidence
establishing that she was an employee of the United States for the purpose of coverage under
FECA.
LEGAL PRECEDENT
An employee seeking compensation under FECA2 has the burden of establishing the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence,3 including that he or she is an employee within the meaning of FECA4 and that he or
she filed his or her claim within the applicable time limitation.5 The employee must also
establish that he or she sustained an injury in the performance of duty as alleged and that his or
her disability for work, if any, was causally related to the employment injury.6
Section 8102(a) of FECA provides that compensation can only be paid for the disability
or death of an employee resulting from personal injury sustained while in the performance of
2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

4

See M.H., 59 ECAB 461 (2008); Emiliana de Guzman (Mother of Elpedio Mercado), 4 ECAB 357, 359 (1951);
see 5 U.S.C. § 8101(1).
5

R.C., 59 ECAB 427 (2008); Kathryn A. O’Donnell, 7 ECAB 227 (1954); see 5 U.S.C. § 8122.

6

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143 (1989).

2

duty.7 For purposes of awarding compensation benefits under FECA, section 8101(1) defines
employee, in relevant part, as a civil officer or employee in any branch of the government of the
United States or as an individual rendering personal service to the United States similar to the
service of a civil officer or employee of the United States.8 In determining whether a claimant is
an employee for purposes of compensation, the Board will consider the particular facts and
circumstances surrounding his or her employment.9
Section 2.802 of OWCP’s Federal (FECA) Procedure Manual provides the following
regarding when AmeriCorps Members are considered Federal Civil Employees for FECA
benefits:
“The Commission on National and Community Service administers the American
Conservation and Youth Corps, which makes grants to states or other applicants
(nonprofit groups) to fund youth service corps. The participants are not generally
considered federal employees, even though some may work directly for federal agencies.
However, section 42 U.S.C. 12655n (b)(2) states in part that:
‘a participant or crew leader serving in a program that receives assistance
under this subtitle ... shall be considered an employee of the United States
... as defined in section 8101 of title 5, United States Code, and the
provision of that subchapter shall apply, except-‘(A) the term “performance of duty,” as used in such subchapter, shall not
include an act of a participant or crew leader while absent from the
assigned post of duty of such participant or crew leader, except while
participating in an activity authorized by or under the direction and
supervision of a program agency (including an activity while on pass or
during travel to or from such post of duty); and….’
“The CE should inquire whether the crew leader or participant was serving with a federal
agency, a nonprofit agency which received a grant directly from the Commission on
National and Community Service, or with a state program. Only in the first two instances
may the AmeriCorps member be considered a federal employee for purposes of coverage
under FECA.”10
ANALYSIS
OWCP denied appellant’s claim on the grounds that the evidence of record was
insufficient to establish that she was a federal civil employee eligible for FECA benefits. At the
7

5 U.S.C. § 8102(a).

8

Id. at § 8101(1).

9

Wendy S. Warner, 38 ECAB 103 (1986).

10

Federal (FECA) Procedure Manual, Part 2 -- Adjudication of Claims, Civil Employee, Chapter 2.802(30)
(June 1995).

3

time of appellant’s injury she was working for AmeriCorps. By letter dated October 10, 2012,
OWCP informed appellant as to the definition of a federal civil employee and advised her that
the evidence of record was insufficient to establish that she was a federal civil employee entitled
to FECA benefits. OWCP provided a questionnaire for appellant to sign, date, complete and
return. Appellant signed and dated the questionnaire, but did not respond to the questions posed.
The Board finds that appellant has not met her burden of proof to establish her status as
an employee of the United States within the meaning of FECA at the time of her injury on
May 3, 2012.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that she is a federal employee within
the meaning of FECA for purposes of receiving compensation for her alleged May 3, 2012
injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 14, 2012 is affirmed.
Issued: August 23, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

4

